DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2020/0064442 A1) in view of Okuno (US 2006/0256110 A1).
Regarding Claim 1, Park discloses a vehicle inspection system (e.g. Fig. 3) that inspects a vehicle in which an external environment sensor that detects an external environment is attached to a vehicle body (e.g. Paragraph [0054, 0055]), the vehicle inspection system comprising: an adjustment target that is installed in an inspection area in which the vehicle body is disposed (e.g. Fig. 3 reference target array antenna 50, Paragraph [0070-0072]); a position and posture calculation unit that calculates a position and a posture of the vehicle body and the adjustment target in the inspection area (e.g. Fig. 5 and Paragraph [0064, 0069]; use centering unit to align the vehicle virtual center line and the reference inspection position); and a movement unit (e.g. Fig. 3 robot 60 and server 70) that moves at least one of the vehicle body and the adjustment target on the basis of a calculation result of the position and posture calculation unit (e.g. Paragraph [0099, 0110]).
Although Park discloses the vehicle body and the adjustment target, and to calculate a position and a posture of the vehicle body and the adjustment target (e.g. Fig. 5 and Paragraph [0064, 0069]); it implicitly discloses a first marker that is attached to the vehicle body and a second marker that is attached to the adjustment target; detecting a position and a posture of the first marker and the second marker. 
However, Okuno teaches a first marker that is attached to the vehicle body and a second marker that is attached to the adjustment target; detecting a position and a posture of the first marker and the second marker (e.g. Paragraph [0303]).
Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to use a marker as taught as Okuno into the system of the Park in order to acquire the position and orientation of the viewpoint using the marker coordinate on the captured images.
Claims 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2020/0064442 A1) in view of Okuno (US 2006/0256110 A1) and Kim (US 2018/0075675 A1).
Regarding Claims 3, 4, although Park in view of Okuno discloses the position and posture calculation unit detects the position and the posture (e.g. Park: Fig. 5 and Paragraph [0064, 0069]) of the first marker and the second marker (e.g. Okuno: Paragraph [0303]); it implicitly discloses using a plurality of cameras installed with predetermined intervals at an outer periphery of the inspection area, and images of the first marker and the second marker which are photographed by the plurality of cameras.
However, Kim teaches using a plurality of cameras installed with predetermined intervals at an outer periphery of the inspection area, and images of the first marker and the second marker which are photographed by the plurality of cameras (e.g. Figs. 3, 5, first inspection unit and second inspection unit, Paragraph [0071, 0081]).
Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to incorporate multiple cameras as taught as Kim into the system of Park in view of Okuno in order to detect the 360 degree surrounding environment of the vehicle.

Allowable Subject Matter
Claim 5 is allowed.
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kato (US 2021/0129740 A1), discloses vehicle lighting system;
Stieff (US 2018/0052223 A1), discloses alignment of vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YULIN SUN whose telephone number is (571)270-1043. The examiner can normally be reached 10AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YULIN SUN/Primary Examiner, Art Unit 2485